690 S.E.2d 613 (2010)
In the Matter of Deborah K. RICE.
No. S10Y0685.
Supreme Court of Georgia.
March 1, 2010.
Paula J. Frederick, General Counsel State Bar, Jonathan W. Hewett, Asst. General Counsel State Bar, for State Bar of Georgia.
PER CURIAM.
This matter is before the Court on the Petition for Voluntary Discipline filed by Deborah K. Rice in which she admits violating Rule 8.4(a)(2) (lawyer shall not be convicted of a felony) of the Georgia Rules of Professional Conduct, see Bar Rule 4-102 (d)and requests either a two-year suspension or that the Court accept the voluntary surrender of her license. On November 23, 2009 Rice pled guilty to and was convicted in the United States District Court for the Eastern District of Pennsylvania of three felonies: two counts of violating 18 U.S.C. § 1341 (mail fraud) and one count of violating 18 U.S.C. § 1343 (wire fraud). She was sentenced to two years on probation. In her petition, Rice asks the Court to impose a two-year suspension to run concurrent with her probation. Notwithstanding that request, Rice states that she will agree to voluntarily surrender her license to practice law in Georgia, which is tantamount to disbarment. The State Bar responded that the interests of the public and the State Bar of Georgia would be best served by ordering Rice disbarred from the practice of law in Georgia.
We have reviewed the record in this case and, given Rice's convictions for three federal felonies, believe that accepting the voluntary surrender of her license to practice law in the State of Georgia, which is tantamount to disbarment under Bar Rule 4-110(f), is the appropriate sanction in this case. See In the Matter of Calhoun, 268 Ga. 675, 492 S.E.2d 514 (1997) (disbarred for felony conviction for money laundering and aiding and abetting an illicit drug business); In the Matter of McKanders, 254 Ga. 636, 332 S.E.2d 292 (1985) (surrender of license accepted for felony conviction for devising scheme to defraud for purpose of obtaining money); In the Matter of Benveniste, 280 Ga. 305, 627 S.E.2d 3 (2006) (surrender of license accepted for felony conviction for bank fraud, mail fraud and wire fraud). Accordingly, the Court accepts the voluntary surrender of Rice's license to practice law and orders that the name of Deborah K. Rice hereby be removed from the rolls of persons authorized to practice *614 law in the State of Georgia. Rice is reminded of her duties under Bar Rule 4-219(c).
Voluntary surrender of license accepted.
All the Justices concur.